                Case 2:20-cv-00966-NR Document 80-1 Filed 07/13/20 Page 1 of 4
§ 279.6 . Report on implementation of 2020 general primary..., PA ST 71 P.S. § 279.6




  Purdon's Pennsylvania Statutes and Consolidated Statutes
    Title 71 P.S. State Government
      Part I. The Administrative Codes and Related Provisions
         Chapter 2. The Administrative Code of 1929 (Refs & Annos)
            Article VIII. Powers and Duties of the Department of State and Its Departmental Administrative
            Board (Refs & Annos)

                                                        71 P.S. § 279.6

              § 279.6 . Report on implementation of 2020 general primary election (Adm. Code § 815)

                                                  Effective: June 17, 2020
                                                        Currentness


(a) No later than sixty days after the 2020 general primary election under Article XVIII-B of the act of June 3, 1937 (P.L.
1333, No. 320), 1 known as the Pennsylvania Election Code, the Department of State shall issue a report to the chairperson
and minority chairperson of the State Government Committee of the Senate and the chairperson and minority chairperson of
the State Government Committee of the House of Representatives. A copy of the report shall also be made available on the
Department of State's publicly accessible Internet website.


(b) The report under subsection (a) shall include all of the following relating to the administration of the 2020 general primary
election by the Department of State, a county board of elections under Article III of the Pennsylvania Election Code 2 or a
registration commission established under 25 Pa.C.S. § 1203 (relating to commissions):


(1) For each county and the sum for this Commonwealth, the number of applications for an absentee ballot which were received
by the county board of elections.


(2) For each county and the sum for this Commonwealth, the number of applications for a mail-in ballot which were received
by the county board of elections.


(3) For each county and the sum for this Commonwealth, the number of applications for an absentee ballot which were approved
by the county board of elections.


(4) For each county and the sum for this Commonwealth, the number of applications for a mail-in ballot which were approved
by the county board of elections.


(5) For each county and the sum for this Commonwealth, the number of absentee ballots which were voted by the electors.


(6) For each county and the sum for this Commonwealth, the number of mail-in ballots which were voted by the electors.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
                Case 2:20-cv-00966-NR Document 80-1 Filed 07/13/20 Page 2 of 4
§ 279.6 . Report on implementation of 2020 general primary..., PA ST 71 P.S. § 279.6




(7) For each county and the sum for this Commonwealth, the number of qualified electors voting by a provisional ballot under
section 1306(b)(2) of the Pennsylvania Election Code. 3


(8) For each county and the sum for this Commonwealth, the number of qualified electors voting by provisional ballot under
section 1306-D(b)(2) of the Pennsylvania Election Code. 4


(9) For each county and the sum for this Commonwealth, the number of applications for an absentee ballot by an individual
who was not a registered elector at the time of the application and for whom a voter registration application was timely received
after the application for an absentee ballot was received.


(10) For each county and the sum for this Commonwealth, the number of applications for a mail-in ballot by an individual who
was not a registered elector at the time of the application and for whom a voter registration application was timely received.


(11) For each county and the sum for this Commonwealth, the number of voter registration applications under section 1231 of
the Pennsylvania Election Code 5 and 25 Pa.C.S. Pt. IV 6 (relating to voter registration) which were received:


(i) Fewer than thirty days before the 2020 general primary election.


(ii) Fewer than fifteen days before the 2020 general primary election.


(12) For each county and the sum for this Commonwealth, the number of election officers appointed under section 1801-B of
the Pennsylvania Election Code. 7


(13) For each county and the sum for this Commonwealth, the number of polling places consolidated under section 1802-B
of the Pennsylvania Election Code. 8


(14) For each county and the sum for this Commonwealth, the number of polling places consolidated under section 1802-
B of the Pennsylvania Election Code which required approval of the Department of State under section 1802-B(a)(3) of the
Pennsylvania Election Code.


(15) For each county and the sum for this Commonwealth, the number of polling places located in a location permitted under
section 1803-B of the Pennsylvania Election Code. 9


(16) For each county and the sum for this Commonwealth, the number of polling places in school buildings.


(17) For each county, the date and time that the county board of elections began pre-canvassing absentee ballots and mail-in
ballots under section 1308(g)(2) of the Pennsylvania Election Code. 10




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
                Case 2:20-cv-00966-NR Document 80-1 Filed 07/13/20 Page 3 of 4
§ 279.6 . Report on implementation of 2020 general primary..., PA ST 71 P.S. § 279.6




(18) For each county, the date and time that the county board of elections began canvassing absentee ballots and mail-in ballots
under section 1308(g)(2) of the Pennsylvania Election Code.


(19) For each county and the sum for this Commonwealth, the number of absentee ballots which were challenged under section
1302.2(c) of the Pennsylvania Election Code. 11


(20) For each county and the sum for this Commonwealth, the number of mail-in ballots which were challenged under section
1302.2-D(a)(2) of the Pennsylvania Election Code. 12


(21) For each county and the sum for this Commonwealth, the number of absentee ballots subject to challenges under paragraph
(19) which were not canvassed.


(22) For each county and the sum for this Commonwealth, the number of mail-in ballots subject to challenges under paragraph
(20) which were not canvassed.


(23) The number of incidents known to the Department of State, county board of elections or registration commission relating
to each of the following categories:


(i) An absentee ballot or mail-in ballot which was sent to the wrong individual or wrong address.


(ii) An absentee ballot or mail-in ballot which was voted by an individual other than the individual who applied for the absentee
ballot or mail-in ballot.


(iii) An absentee ballot or mail-in ballot which was returned to the county board of elections by a means other than the elector
sending the absentee ballot or mail-in ballot by mail or delivery in person.


(24) To the extent consistent with Federal and State law, a review of any action taken by the Department of State, county board
of elections or registration commission in response to an incident under paragraph (23), including determinations made on the
incident, legal actions filed and referrals to law enforcement.


(25) A review of issues or incidents encountered with an electronic voting system that received the approval of the Secretary
of the Commonwealth under section 1105-A of the Pennsylvania Election Code, 13 including any technical issues encountered
in polling places.


(c) The Department of State shall develop a process to collect data required to be included in the report under subsection (b) from
each county board of elections under Article III of the Pennsylvania Election Code or registration commission under 25 Pa.C.S.
Pt. IV, as applicable. A county board of elections or registration commission shall comply with the process for submission of
data under this subsection no later than forty-five days after the 2020 general primary election under Article XVIII-B of the
Pennsylvania Election Code.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
                Case 2:20-cv-00966-NR Document 80-1 Filed 07/13/20 Page 4 of 4
§ 279.6 . Report on implementation of 2020 general primary..., PA ST 71 P.S. § 279.6




Credits
1929, April 9, P.L. 177, No. 175, art. VIII, § 815, added 2020, June 17, P.L. 259, No. 35, § 1, imd. effective.




                                                          Footnotes


1       25 P.S. § 3581 et seq.
2       25 P.S. § 2641 et seq.
3       25 P.S. § 3146.6.
4       25 P.S. § 3150.16.
5       25 P.S. § 3071.
6       25 Pa.C.S.A. § 1101 et seq.
7       25 P.S. § 3581.
8       25 P.S. § 3582.
9       25 P.S. § 3583.
10      25 P.S. § 3146.8.
11      25 P.S. § 3146.2b.
12      25 P.S. § 3150.12b.
13      25 P.S. § 3031.5.
71 P.S. § 279.6, PA ST 71 P.S. § 279.6
Current through 2020 Regular Session Act 55. Some statute sections may be more current, see credits for details.

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
